Citation Nr: 1643919	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  13-26 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to December 1960.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  On entrance examination in September 1959, the Veteran was noted to have symptomatic pes planus of a 3rd degree severity.

2.  The Veteran's pre-existing pes planus did not undergo an increase in severity during active service that was beyond its natural progression.


CONCLUSION OF LAW

The Veteran's bilateral pes planus, which pre-existed entry into active duty, was not aggravated beyond the natural progression by active duty.  38 U.S.C.A. §§ 1110, 1131, 1137, 1153, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in a November 2011 correspondence, prior to the adverse decision from which this appeal originates.
 
The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has provided the Veteran with a VA examination with regard to his claim.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303 (d) (2015).

The Veteran's September 1959 entrance examinations showed a diagnosis of pes planus 3rd degree, symptomatic at times.  He was found qualified for general service and was assigned a physical profile of 3 under "L".  As pes planus was noted at the time the Veteran was examined, enrolled, and accepted for active service, the presumption of soundness does not apply.  38 U.S.C.A. § 1111 (West 2014).  Therefore, pes planus preexisted entrance to service.

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (a) (2015).

The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015); Falzone v. Brown, 8 Vet. App. 398 (1995).  Evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability.  Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002).  If an increase is shown, the presumption of aggravation may be rebutted only by clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).

An October 1959 service treatment record noted x-rays that diagnosed bilateral pes planus.  The Veteran was noted to need arch supports.

A January 1960 service treatment record noted that the Veteran had fallen arches and pes planus.

A February 1960 service treatment record noted that the Veteran's pes planus was not helped by arch supports.  

A February 1960 service personnel record noted that the Veteran was put on profile for his flat feet.  

A March 1960 service treatment record noted that the Veteran complained of his feet being flat and painful yet he denied any nocturnal swelling.  He was told what corrective measures to have added to his shoes, yet he was not wearing the prescribed Thomas heels.  The physician noted that besides what had been prescribed there was no help available for the Veteran's feet as they were going to stay flat.  The physician noted that it was not known how much physical disability the feet were causing as there should be at least nocturnal swelling with symptomatic pes planus yet the Veteran reported no such swelling.  

A September 2005 VA podiatry clinic report showed that the Veteran was assessed with ingrown nail resection.  No pes planus was noted on the treatment report.  

An April 2011 VA treatment record shows that a VA diabetic foot exam showed that both feet were normal in appearance without cellulitis, ulcer, or drainage.  

A June 2011 VA treatment record shows that the Veteran was diagnosed with pes planus supported by x-ray findings.  

A June 2012 Disability Benefits Questionnaire showed that the Veteran was diagnosed with bilateral pes planus and Charcot arthropathy.  The examiner reported that after a review of the Veteran's medical history that there was no indication of aggravation of the preexisting pes planus condition beyond the normal progression.  The examiner noted that between 1960 and 2010 there were no reports of issues with flat feet and between 2005 and 2010 he had 18 podiatry treatments with no treatments for flat feet.  The examiner noted that the Veteran's recent medical issues with his feet were due to Charcot neuropathy in relation to his diagnosed nonservice-connected diabetes mellitus.  

The Board finds that the preponderance of the evidence is against the claim for service connection for pes planus.  In reaching that determination, the Board finds that the June 2012 VA examination report to be significant, and the highest probative value.  The examiner's opinion was based upon a review of the medical evidence of record, the Veteran's lay statements, and a physical examination of the Veteran.  Specifically, the examiner's opinion discussed that the Veteran's pes planus was not aggravated beyond the natural progression by active service and that the post service medical evidence did not show an increase in the disability.  The Board also notes that the Veteran's was noted to have symptomatic pes planus on entrance into service and put onto profile due to the condition and that the Veteran continued to have symptomatic pes planus in service.  While the Veteran was treated in service for his pes planus, the VA examiner's opinion that the condition was not aggravated beyond its normal progression by service is most probative and weighs against the claim.  

The Board has considered the reports from the Veteran that his current pes planus was aggravated by active service.  In that regard, the Veteran can attest to factual matters of which he has first-hand knowledge, such as foot pain, and can even be used to substantiate the condition of pes planus, the Veteran's assertions are entitled to some probative weight.  However, although lay persons are competent to provide opinions on some medical issues, and can even be used to substantiate the condition of pes planus, the extent to which the condition may have been aggravated during service beyond the normal progression of the disorder falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board finds that the Veteran's lay evidence does not constitute competent medical evidence that is equivalent or greater in weight when compared to the VA examiner's opinion.  There is no competent and credible medical opinion evidence supporting the Veteran's claims or to show that it is at least as likely as not that the preexisting pes planus was aggravated beyond its natural progression during service.

In summary, as the evidence is against the claim, service connection for aggravation of pes planus is not warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for aggravation of pes planus is denied.  


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


